DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "electronic device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears Claim 41 should depend from claim 40. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 13, 16-23, 28-33, and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ticona '566 (US 9,896,566 B2), Ticona '776 (US 2015/0291776 A1), and Sharp (US 9,641,732).

Regarding Claim 1, Ticona '566 discloses a camera module comprising: a housing within which a lens module is positioned that contains one or more lenses [see Col. 12 Lns. 28-48]; an actuator assembly that is configured to drive the lens module in an optical axis direction, wherein the actuator assembly comprises a polymer composition containing an aromatic polymer, wherein the polymer composition, exhibits a flexural modulus of about 7,000 MPa or more as determined in accordance with ISO Test No. 178:2010 at 23 C and a Rockwell surface hardness of about 25 or more as determined in accordance with ASTM 0785-08 (Scale M), [since ISO Test No. 178 at 23 C as disclosed in Ticona '566 appears to be equivalent to ISO Test No. 178:2010 at 23 C, see Col. 10 Lns. 64-67, and Col. 11 Lns. 1-9; Col. 1 Lns. 40-45, Col. 8 Lns. 1-11, Col. 1 0 Lns. 42-67, Col. 11 Lns. 1-9, and Col. 12 Lns. 28-48]. 
Ticona '566 fails to explicitly disclose the camera module, wherein the actuator assembly includes a guide unit that is positioned between the housing and the lens module, wherein the guide unit comprises a polymer composition that includes a polymer matrix containing an aromatic polymer. It is submitted that Ticona '566 appears to disclose that the polymer 
Sharp teaches that it is known in the art to include a guide shaft or unit and actuator in a camera module for supporting and movably guiding a lens [see Col. 1 Lns. 28-43]. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the actuator of Yasukochi with the teaching of Yung in order to implement an autofocus function [see Col. 6 Lns. 57-58].
Ticona '776 teaches that it is known in the art to utilize a polymer composition including a polymer matrix of an aromatic polymer in a camera module [see Figs. 6, and 7, Paras. 0013, and 0048]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ticona '566 with the teachings of Sharp and Ticona '776 respectively, for the purpose of including the recited guide shaft or unit and polymer matrix in the camera module, and thereby forming a desired guide shaft or unit having a reduced tendency for creating static charge during molding of the guide shaft or unit [Sharp Col. 1 Lns. 28-43, and Ticona '776 Figs. 6, and 7, Paras. Q013, and 0048].  

Regarding Claim 2, modified Ticona '566 discloses the camera module of claim 1. Ticona '566 fails to explicitly disclose the camera module, wherein the polymer composition exhibits a Charpy unnotched impact strength of about 2 kJ/m 2 as determined at 23 C according to ISO Test No. 179-1:2010. Sharp teaches that it is known in the art to include a guide shaft or unit and actuator in a camera module for supporting and movably guiding a lens [see Col. 1 Lns. 28-43]. Ticona '776 teaches that it is known in the art to utilize a polymer composition which appears to have the recited Charpy unnotched impact strength in a camera module [see Figs. 6 and 7, Paras. 

Regarding Claim 3, modified Ticona '566 discloses the camera module of claim 1, wherein the polymer composition which appears to exhibit a tensile strength of from about 20 to about 500 MPa, a tensile break strain of about 0.5% or more, and/or a tensile modulus of from about 5,000 MPa to about 30,000 MPa, as determined in accordance with ISO Test No. 527:2012 [see Col. 10 Lns. 27-29, and 42-64].  

Regarding Claim 4, modified Ticona '566 discloses the camera module of claim 1. Ticona '566 fails to explicitly disclose the camera module, wherein the polymer composition exhibits a dynamic coefficient of friction of about 1.0 or less and/or a wear depth of about 500 micrometers or less, as determined in accordance with VOA 230-206:2007. It is submitted that the polymer composition disclosed in Ticona '566 is considered indistinguishable from the recited polymer composition, and appears to be capable of exhibiting a dynamic coefficient of friction of about 1.0 or less and/or a wear depth of about 500 micrometers or less, as determined in accordance with. VDA 230-206:2007. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ticona '566 since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable polymer composition 

Regarding Claim 5, modified Ticona '566 discloses the camera module of claim 1. Ticona '566 fails to explicitly disclose the camera module, wherein the polymer matrix constitutes from about 20 wt.% to about 70 wt.% of the polymer composition. Ticona '776 teaches that it is known in the art to utilize a polymer composition including a polymer matrix of an aromatic polymer in a camera module [see Figs. 6, and 7, Paras. 0013, and 0048]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ticona '566 with the teaching of Ticona '776, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable a polymer composition including polymer matrix constituting from about 20 wt.% to about 70 wt.% of the polymer composition involves only routine skill in the art for the purpose of including the recited polymer matrix in the camera module, and thereby forming a desired camera module having a reduced tendency for creating static charge during molding of the camera module [Ticona '776 Figs. 6, and 7, Paras. 0013, and 0048].  

Regarding Claim 6, modified Ticona '566 discloses the camera module of claim 1, wherein the aromatic polymer has a melting temperature of about 200 C or more [see Col. 1 Lns. 40-45, Col. 10 Lns. 6-12, and Col. 12 Lns. 28-48].  

Regarding Claim 7, modified Ticona '566 discloses the camera module of claim 1, wherein the aromatic polymer is a polyamide, polyester, polyarylene sulfide, polycarbonate, polyphenylene oxide, polyetherimide, liquid crystalline polymer, or a combination thereof [see Col. 1 Lns. 40-45, and Col. 12 Lns. 28-48].  

Regarding Claim 8, modified Ticona '566 discloses the camera module of claim 1, wherein the aromatic polymer comprises a liquid crystalline polymer [see Col. 1 Lns. 40-45, Col. 2 Lns. 53-65, and Col. 12 Lns. 28-48].  

Regarding Claim 9, modified Ticona '566 discloses the camera module of claim 8, wherein the liquid crystalline polymer contains one or more repeating units derived from a hydroxycarboxylic acid, wherein the hydroxycarboxylic acid repeating units constitute about 50 mol.% or more of the polymer [see Col. 1 Lns. 40-45, Col. 2 Lns. 53-65, Col. 3 Lns. 37-52, and Col. 12 Lns. 28-4].  

Regarding Claim 10, modified Ticona '566 discloses the camera module of claim 9, wherein the liquid crystalline polymer contains repeating units derived from 4-hydroxybenzoic acid, 6-hydroxy-2-naphtoic acid, or a combination thereof [see Col. 1 Lns. 40-45, Col. 2 Lns. 53-65, Col. 3 Lns. 37-52, and Col. 12 Lns. 28-48].  

Regarding Claim 12, modified Ticona '566 discloses the camera module of claim 10, wherein the liquid crystalline polymer further contains repeating units derived from terephthalic 

Regarding Claim 13, modified Ticona '566 discloses the camera module of claim 8, wherein the liquid crystalline polymer contains repeating units derived from naphthenic hydroxycarboxylic and/or dicarboxylic acids in an amount of about 10 mol.% or more of the polymer [see Col. 1 Lns. 40-45, Col. 2 Lns. 53-65, Col. 3 Lns. 18-36, and Col. 12 Lns. 28-48].

Regarding Claim 16, modified Ticona '566 discloses the camera module of claim 1, wherein the polymer composition contains one or more mineral fillers [see Col. 1 Lns. 40-45, and Col. 12 Lns. 28-48].  

Regarding Claim 17, modified Ticona '566 discloses the camera module of claim 16. Ticona '566 fails to explicitly disclose the camera module, wherein the mineral fillers constitute from about 20 to about 100 parts by weight per 100 parts by weight of the polymer matrix. Ticona '776 teaches that it is known in the art to utilize a polymer composition including a polymer matrix of an aromatic polymer, and mineral fillers constituting about 2 wt. % to about 40 wt. % in the polymer composition in a camera module [see Figs. 6 and 7, Paras. 0013, 0031, and 0048]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ticona '566 with the teaching of Ticona '776, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable mineral fillers constitute from about 20 to about 100 parts by weight per 100 parts by weight of 

Regarding Claim 18, modified Ticona '566 discloses the camera module of claim 16, wherein the mineral fillers have a hardness value of about 2.0 or more based on the Mohs hardness scale [see Col. 1 Lns. 40-45, Col. 7 Lns. 56-65, and Col. 12 Lns. 28-48].  

Regarding Claim 19, modified Ticona '566 discloses the camera module of claim 16, wherein the mineral fillers contain mineral particles, mineral fibers, or a combination thereof [see Col. 1 Lns. 40-45, Col. 7 Lns. 5-27, and Col. 12 Lns. 28-48].  

Regarding Claim 20, modified Ticona '566 discloses the camera module of claim 19, wherein the mineral particles include barium sulfate, calcium sulfate, mica, or a combination thereof [see Col. 1 Lns. 40-45, Col. 7 Lns. 5-42, and Col. 12 Lns. 28-48].  

Regarding Claim 21, modified Ticona '566 discloses the camera module of claim 19, wherein the mineral fibers include wollastonite fibers [see Col. 1 Lns. 40-45, Col. 7 Lns. 5-42, and Col. 12 Lns. 28-48].

Regarding Claim 22, modified Ticona '566 discloses the camera module of claim 19. Ticona fails to explicitly disclose the camera module, wherein the polymer composition contains 

Regarding Claim 23, modified Ticona '566 discloses the camera module of claim 16, wherein the polymer composition is generally free of glass fibers, [since the polymer composition disclosed in Ticona '566 appears to be capable of being generally free of glass fibers, see Col. 1 Lns. 40-45, Col. 7 Lns. 5-42, and Col. 12 Lns. 28-48].  

Regarding Claim 28, modified Ticona '566 discloses the camera module of claim 1. Ticona '566 fails to explicitly disclose the camera module, wherein the polymer composition 

Regarding Claim 29, modified Ticona '566 discloses the camera module of claim 1, wherein the polymer composition contains a tribological formulation, lubricant, thermally conductive filler, pigment, antioxidant, stabilizer, surfactant, wax, flame retardant, anti-drip additive, nucleating agent, or a combination thereof [see Col. 1 Lns. 40-45, Col. 8 Lns. 30-43, and Col. 12 Lns. 28-48].  

Regarding Claim 30, modified Ticona '566 discloses the camera module of claim 1. Ticona '566 fails to explicitly disclose the camera module, wherein the polymer composition exhibits a melt viscosity of from about 30 to about 400 Pa-s, as determined at a shear rate of 400 seconds- and at a temperature 15 C higher than the melting temperature of the composition in accordance with ISO Test No. 11443:2005 48. It is submitted that the melt viscosity of the polymer composition disclosed in Ticona '566 is considered indistinguishable from the recited polymer composition, and appears to be capable of exhibiting a melt viscosity of from about 30 to about 400 Pa-s, as determined at a shear rate of 400 seconds- and at a temperature 15 C higher 

Regarding Claim 31, modified Ticona '566 discloses the camera module of claim 1. Ticona '566 fails to explicitly disclose the camera module, wherein the actuator assembly includes a magnetic body and coil configured to move the lens module in the optical axis direction. Sharp teaches that it is known in the art to include an actuator in a camera module including a magnet and coil for moving a lens in the optical axis direction [see Fig. 1, Col. 1 Lns. 28-43, and Col. 6 Lns. 35-58]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ticona '566 with the teaching of Sharp, for the purpose of including a magnet or magnetic body and coil in the actuator assembly, and thereby allowing the lens to be driven in the optical axis direction for the camera module [Sharp Fig. 1, Col. 1 Lns. 28-43, and Col. 6 Lns. 35-58].  



Regarding Claim 33, modified Ticona '566 discloses the camera module of claim 1. Ticona '566 fails to explicitly disclose the camera module, wherein the guide unit includes a spring, ball bearing, electrostatic force generator, hydraulic force generator, or a combination thereof. Sharp teaches that it is known in the art to include a guide shaft or unit and actuator including a ball or spring in a camera module for supporting and movably guiding a lens [see Fig. 3, Col. 1 Lns. 28-43, and Col. 6 Lns. 35-50]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ticona '566 with the teaching of Sharp, for the purpose of including the recited spring in a guide shaft or unit in the actuator assembly, and thereby allowing the lens to be driven in the optical axis direction for the camera module [Sharp Fig. 1, Col. 1 Lns. 28-43, and Col. 6 Lns. 35-58].  



Regarding Claim 39, modified Ticona '566 discloses the camera module of claim 1. Ticona '566 fails to explicitly disclose the camera module, wherein polymer composition exhibits a dent of about 50 micrometers or less when contacted 10,000 times with a metal ball having a diameter of 1.5 mm and weight of 5 grams. which is dropped from a height of 150 millimeters into contact with the polymer composition. It is submitted that the polymer composition 

Regarding Claim 40, modified Ticona '566 discloses an electronic device comprising the camera module of claim 1 [see Col. 12 Lns. 8-48].  

Regarding Claim 41, modified Ticona '566 discloses the electronic device of claim 38, wherein the device is a wireless communication device [see Col. 12 Lns. 8-48].   

Claims 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ticona '566 (US 9,896,566 B2), Ticona '776 (US 2015/0291776 A1), and Sharp (US 9,641,732), and further in view of Hallden (US 5,362,809 A).

Regarding Claim 11, modified Ticona '566 discloses the camera module of claim 10, wherein the liquid crystalline polymer contains repeating units derived from 4-hydroxybenzoic acid in an amount of from about 50 mol.% to about 90 mol.% of the polymer [see Col. 1 Lns. 40-45, Col. 2 Lns 3-5, and 53-65, Col. 3 Lns 37-52, and Col. 12 Lns. 28-48]. Ticona '566 fails to explicitly disclose, and contain repeating units derived from 6-hydroxy-2-naphtoic acid in an amount of from about 10 mol.% to about 50 mol.% of the polymer. It is submitted that the 2-hydroxy-6-naphthoic acid disclosed in Ticona '566 is considered to be an equivalent the recited 6-hydroxy-2-naphtoic acid, and appears to be capable of being used as a source of hydroxycarboxylic acid in producing the liquid crystalline polymer repeating units [see Col. 1 Lns. 40-45, Col. 2 Lns 53-65, Col. 3 Lns 37-52, and Col. 12 Lns. 28-48]. Hallden teaches that it is known in the art to utilize 6-hydroxy-2-naphtoic acid as a semi-crystalline aromatic polyester as a part of a blend used to form a moldable article [see Col. 1 Lns. 51-64, Col. 7 Lns. 5-15, and Col. 9 Lns. 26-29]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ticona '566 with the teaching of Hallden, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable repeating units derived from 6-hydroxy-2-naphtoic acid in amount of from about 1 0 mol. % to about 50 mol. % of the polymer involves only routine skill in the art, for the purpose of including an effective amount of liquid crystalline polyester such as 6-hydroxy-2-naphtoic acid in a blend with the polymer composition, and thereby forming a desired molded article for the camera module [Hallden Col. 1 Lns. 51-64, Col. 6 Lns. 54-60, and Col. 9 Lns. 26-29].  



Regarding Claim 15, modified Ticona '566 discloses the camera module of claim 14, wherein liquid crystalline polymers constitute from about 15 wt.% to about 85 wt.% of the polymer composition [see Col. 1 Lns. 40-45, Col. 2 Lns. 53-65, Col. 3 Lns. 18-36, and Col. 12 Lns. 28-48]. Ticona '566 fails to explicitly disclose the camera module, wherein the semi-crystalline polyesters constitute from about 1 wt.% to about 50 wt.% of the polymer composition. Hallden teaches that it is known in the art to utilize poly(ethylene terephthalate) as a semi-crystalline aromatic polyester as a part of a blend used to form a moldable article [see Col. 1 Lns. 51-64, Col. 7 Lns. 5-15, and Col. 9 Lns. 26-29]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ticona '566 with the teaching of .

Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ticona '566 (US 9,896,566 B2), Ticona '776 (US 2015/0291776 A1), and Sharp (US 9,641,732), and further in view of EMS (US 2015/0175803 A1).

Regarding Claim 24, modified Ticona '566 discloses the camera module of claim 1. Ticona '566 fails to explicitly disclose the camera module, wherein the polymer composition contains an impact modifier. EMS teaches that it is known in the art to including an impact modifier in a polyamide moulding composition to enhance impact toughness [see Paras. 0005, 0036, and 0037]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ticona '566 with the teaching of EMS, for the purpose of including an impact modifier in the polymer composition, and thereby improve impact toughness of the polymer composition during molding [EMS Paras. 0005, 0036, and 0037].  

Regarding Claim 25, modified Ticona '566 discloses the camera module of claim 24. Ticona '566 fails to explicitly disclose the camera module, wherein the impact modifier includes 

Regarding Claim 26, modified Ticona '566 discloses the camera module of claim 25. Ticona '566 fails to explicitly disclose the camera module, wherein the olefin polymer is a copolymer that contains a (meth)acrylic monomeric unit. EMS teaches that it is known in the art to include an impact modifier such as copolymers of (meth)acrylic units in moulding composition, to enhance impact toughness [see Paras. 0005, 0036, and 0039]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ticona '566 with the teaching of EMS, for the purpose of including an impact modifier such as copolymers of (meth)acrylic units in the polymer composition, and thereby improve impact toughness of the polymer composition during molding [EMS Paras. 0005, 0036, and 0037].  

Regarding Claim 27, modified Ticona '566 discloses the camera module of claim 1. Ticona '566 fails to explicitly disclose the camera module, wherein the polymer composition contains an epoxy resin. EMS teaches that it is known in the art to including an impact modifier or copolymer possessing epoxy groups in a polyamide moulding composition, to enhance impact toughness [see Paras. 0005, 0036, and 0053]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ticona '566 with the teaching of EMS, for the .   

Claims 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ticona '566 (US 9,896,566 B2), Ticona '776 (US 2015/0291776 A1), and Sharp (US 9,641,732), and further in view of Mirlay (US 9,667,845 B2).

Regarding Claim 34, modified Ticona '566 discloses the camera module of claim 1. Ticona '566 fails to explicitly disclose the camera module, wherein the guide unit includes multiple ball bearings. Sharp teaches that it is known in the art to include a guide shaft or unit rolling ball, and actuator in a camera module for supporting and movably guiding a lens [see Col. 1 Lns. 28-43]. Mirlay teaches that it is known in the art to utilize ball bearings to provide rotational and fore and apt movement of the neck portion of a camera [see Fig. 3 and Col. 5 Lns. 21-47]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ticona '566 with the teaching of Sharp and Mirlay respectively, for the purpose of including the recited guide shaft and multiple ball bearings in the camera module, and thereby forming a desired guide shaft or unit for moveably guiding the lens in the camera module [Sharp Col. 1 Lns. 28-43, and Mirlay Fig. 3, and Col. 5 Lns. 21-47].  

Regarding Claim 36, modified Ticona '566 discloses the camera module of claim 34. Ticona '566 fails to explicitly disclose the camera module. wherein the ball bearings are stacked in a direction perpendicular to the optical axis direction. Sharp teaches that it is known in the art 

Regarding Claim 37, modified Ticona '566 discloses the camera module of claim 34. Ticona '566 fails to explicitly disclose the camera· module, wherein the ball bearings have an average size of about 800. Mirlay teaches that it is known in the art to a peripheral neck portion which mates with a lens barrel, and ball bearings to provide rotational and fore and apt movement of the neck portion in a camera [see Figs. 1, and 3, Col. 4 Lns. 39-55, Col. 5 Lns. 7-20, and 38-47]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ticona '566 with the teaching of Mirlay, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ball bearings have an average size of about 800 micrometers or less involves only routine skill in the art, for . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696